Citation Nr: 1513681	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a hypothalamus disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from March 12, 1980 to July 29, 1980.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and an April 2012 rating decision of the RO in North Little Rock, Arkansas.  

In February 2014, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  Following the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2014).  

In reaching its decision below, the Board has reviewed the Veteran's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  But for a transcript of the February 2014 Board hearing, this additional evidence has also been reviewed by the RO.  

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A hypothalamus disability was not clinically evident during the Veteran's active service and the record does not demonstrate that any current hypothalamus disability is causally related to his active service or any incident therein.

2.  Diabetes mellitus was not clinically evident during the Veteran's active service or manifest to a compensable degree within one year of service separation and the record does not demonstrate that the Veteran's current diabetes mellitus is causally related to his active service or any incident therein.

3.  A headache disability was not clinically evident during the Veteran's active service and the record does not demonstrate that any current headache disability is causally related to his active service or any incident therein.

4.  Tinnitus was not clinically evident during the Veteran's active service or manifest to a compensable degree within one year of service separation and the record does not demonstrate that any current tinnitus is causally related to his active service or any incident therein.


CONCLUSIONS OF LAW

1.  A hypothalamus disability was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Diabetes mellitus was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  A headache disability was not incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  Tinnitus was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  In a July 2011 letter issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  The letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The Veteran's service treatment records are on file, as are all relevant, available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  VA has also obtained relevant records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2014).  Although the Veteran has not been afforded a VA medical examination in connection with the claims adjudicated below, given the evidence of record, the Board finds that one is not necessary.  As set forth in more detail below, the evidence does not establishes any event, injury, or disease during service regarding the hypothalamus disability, diabetes mellitus, headache disability, and tinnitus, nor within one year of separation.  In that regard, the Veteran contends that his disabilities stem from a head injury he sustained in service but, as set forth below, the Board does not find his statements credible with respect to his in-service injury or subsequent symptoms.  Under these circumstances, an examination or opinion is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

The Veteran was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset and development of the disorders discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his attorney, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Additionally, the undersigned held the record open for a period of 60 days following the hearing for the purpose of affording the Veteran the opportunity to submit additional evidence in support of his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

Background

The Veteran's service personnel records show that in October 1979, he enlisted in the delayed entry program.  In connection with his enlistment, the Veteran underwent a medical examination in October 1979.  On a report of medical history, the Veteran acknowledged a history of frequent trouble sleeping and depression or excessive worry, and indicated that he had a history of being seen at a mental health center for his bad temper.  The examiner noted that this had consisted of family counseling, but no psychiatric treatment.  No pertinent physical or psychiatric abnormalities were identified on clinical evaluation.  

Service personnel records show that in February 1980, the Veteran was interviewed in connection with his request for a Waiver of Disqualification for Enlistment after he was convicted of theft in November 1979.  He also acknowledged prior shoplifting charges in 1978.  The Veteran's request was granted and he entered active duty in March 1980.  

In-service medical records show that between March and July 1980, the Veteran was seen on multiple occasions in connection with various complaints, including stomach pain, testicle pain, and a respiratory infection.  On no occasion, however, did the Veteran report a head injury, tinnitus, or headaches and the service treatment records are otherwise negative for pertinent complaints or abnormalities, including diabetes mellitus or a hypothalamus disability.  

The Veteran's in-service personnel records show that he was repeatedly counseled for being absent from his assigned place of duty, failing to comply with orders, and having a poor attitude.  In July 1980, the Veteran's commanding officer recommended the Veteran's discharge.  The commanding officer cited an established pattern since the Veteran's March 1980 induction of misbehavior and an unwillingness to meet the demands of military life.  The Veteran was discharged under the Trainee Discharge Program due to marginal or nonproductive performance.  

The post-service record on appeal includes records received from the Social Security Administration (SSA).  In pertinent part, these records show that in 1993, the Veteran filed an initial application for disability benefits, citing an inability to work due to manic depression, a short temper, and suicidal and homicidal ideation.  His application is entirely silent for any reference to a head injury, a hypothalamus disability, diabetes mellitus, or tinnitus, as is medical evidence assembled in connection with that application.

In September 1993, the Veteran underwent a medical evaluation in connection with his application for SSA disability benefits.  He reported that since he had been a child, he had experienced irritability, depression, and a very bad temper with a short fuse.  He acknowledged a history of extreme cruelty to cats and dogs, violence towards other people, and a hatred for minorities.  He claimed to have been arrested 80 times for violent behavior, battery, and weapons charges.  The Veteran also relayed his educational and occupational history, but made no mention of his military service or any traumatic event or injuries therein.  The diagnoses included chronic and severe antisocial personality disorder.  

Clinical records assembled in connection with the Veteran's application for disability benefits include an October 1993 mental health assessment during which the Veteran reported a history of problems with authority from an early age.  He indicated that he had completed high school while in jail in 1981 for stolen goods.  He reported that he had spent just over four months in the Army, but made no reference to any in service injuries or traumatic events, including a head injury.  The Veteran's physical complaints included back problems, headaches, and nausea.  He made no reference to a hypothalamus disability, diabetes mellitus, or tinnitus.  

Additional records from SSA show that the Veteran again applied for disability benefits in 1996, again citing a psychiatric disability, as well as additional physical disabilities including diabetes mellitus, neck problems, and a low back disability.  His application is silent for any mention of a hypothalamus disability, a headache disability, or tinnitus.

Clinical records assembled in connection with the Veteran's second claim for SSA disability benefits show that in September 1996, he was diagnosed as having new onset diabetes mellitus.  He was noted to have a family history of diabetes mellitus, including his sister and mother.  

The Veteran underwent psychological evaluation in October 1996 in connection with his claim.  He was noted to have a history of antisocial character features.  The Veteran reported that he had been jailed five times, including a 19 and one half month sentence in prison for forgery.  The Veteran reported that he had been in the Army for four months and 17 days "but was kicked out because of having shot at a drill sergeant."  The diagnoses included personality disorder with antisocial and dependent features.  

In 2005, the Veteran again applied for disability benefits from SSA, citing bipolar disorder, diabetes mellitus, hypertension, and migraine headaches.  Clinical records assembled in connection with the Veteran's claim show that in September 2003, the Veteran reported that he had recently developed headaches.  He also reported a history of diabetes and low testosterone.  The following week, he reported headaches and ringing in his ears for years.  In December 2004, the Veteran reported that he had had migraines in the recent past.  

During a May 2005 psychological evaluation, the Veteran reported that he had begun to experience headaches approximately one year prior after he fell at work after slipping on some oil.  The Veteran reported a history of being in jail 100 to 150 times, including a prison sentence for fraud.  The Veteran indicated that he had been in the Army from March to July 1980, but "They said I was unfit for military life!  Too many fights!"  The examiner diagnosed the Veteran as having severe antisocial personality disorder, and noted that he exhibited a history of being deceitful, including by writing bad checks.  

In a May 2005 letter, a private physician noted that he had evaluated the Veteran in connection with his complaints of headaches which had reportedly been present for the past year, as well as other physicial complaints including diabetes mellitus, chest pain for the past two years, and sleep apnea.  The examination report is silent for any mention of a hypothalamus disability or tinnitus.  The diagnoses included stress headaches.  

In May 2009, the Veteran submitted an original application for VA compensation benefits seeking service connection for bipolar disorder.  He claimed that prior to service, he had been a "very stable individual" but that after service, he started feeling very temperamental and having symptoms such as mood swings.  The Veteran's application is silent for any mention of a head injury, a hypothalamus condition, diabetes, headaches, or tinnitus.  

In support of his claim, the RO obtained private clinical records showing that the Veteran received treatment for multiple disabilities, including bipolar disorder, antisocial personality disorder, high blood pressure, diabetes, and obesity.  In June 2009, the Veteran was seen in the emergency room at a private hospital after he was reportedly assaulted by two teenagers.  Specifically, he claimed that he had been kicked in the head multiple times.  The Veteran denied a headache.  Examination showed multiple contusions and abrasions about the face and left ear.  No complaints or findings of tinnitus were noted, nor did the Veteran report a prior head injury.  The Veteran's medications were noted to include Synthroid.  The assessments included facial/head contusions.  

In a March 2010 statement submitted in connection with his claim of service connection for a psychiatric disability, the Veteran claimed that approximately half way through his basic training, he had been called into his drill instructor's office to discuss a "difference of opinion" they had been having.  He claimed that his drill instructor challenged him to fight but he refused.  According to the Veteran, his drill instructor then assaulted him and said that if the Veteran did not swing back, he would continue to assault him.  The Veteran claimed that "[a]fter I made a couple of half hearted swings," the drill instructor backed down and said that "if he got into any trouble for our discussion, certain accidents happen during training and that he could arrange one for me."  The Veteran claimed that after that incident, he "increasingly became more violent and quicker tempered" and that his condition persisted until 1994, when he was diagnosed as having bipolar disorder and placed on medication.  The Veteran also cited several additional traumatic incidents in service, including having to put out flames after a soldier accidentally set his face on fire and, in another incident, having to apply pressure to a wound sustained by a fellow recruit who had been hit by a round of live fire.  The Veteran, however, made no reference to a head injury or an incident in which he was hit in the head by a 2 by 4 and rendered unconscious.  

In an April 2011 statement, the Veteran claimed that he sustained a "damaged hypothalamus" in July 1980 while stationed at Fort Sill, Oklahoma.  He claimed that he had been treated for his damaged hypothalamus at the VA outpatient clinic from August 2010 to April 2011.  The Veteran theorized that this condition "may have been major contributing factor to onset of diabetes and underactive thyroid gland.  Definitely contributed to weight gain due to severe drop in testosterone levels.  Weigh [sic] gain definitely brought on diabetes."

In another April 2011 statement, the Veteran claimed that during AIT at Fort Sill, he had had a verbal argument with a "4'111/2 black recruit" and the "next morning on my way to P.T. formation, I was knocked unconscious for nearly an hour with a 2 by 4."  The Veteran claimed that in March 2011, he had been diagnosed as having low testosterone levels due to an "inert hypothalamus."  He indicated that he also had "possible and probable other physical ailments as a result," including weight gain leading to diabetes, a severe trauma to the head, untreated severe concussion, and ringing in the ears since the July 1980 blow to the head.

In July 2011, the Veteran clarified that he wished to claim entitlement to service connection for a hypothalamus disability, with secondary diabetes as a result of being overweight due to damage to his hypothalamus.  He also indicated that he wished to seek service connection for tinnitus and headaches.  

In support of his claim, the RO obtained VA clinical records, dated from May 2009 to November 2013.  These records show that during his initial VA patient examination in May 2009, the Veteran reported a long history of obesity which he blamed on a lack of testosterone.  He indicated that he had a history of an undescended testicle with a prosthesis and had used a patch until about 7 or 8 years prior.  In February 2011, the Veteran's primary care physician noted that the Veteran had a history of hypothyroidism.  He had also been treated in the past for low testosterone with a patch.  The assessments included history of testosterone deficiency.  In February 2011, the Veteran was advised that repeat testing indicated that his serum testosterone level was again low.  He was prescribed a topical supplement.  In April 2012, the Veteran reported that he was not taking his testosterone supplements as he was concerned about prostate cancer.  His physician advised that the risk of prostate cancer from testosterone supplementation had never been proven.  In November 2011, the Veteran reported that he was not taking his testosterone because it seemed to create some headaches.  His dosage was adjusted.  These VA clinical records are entirely negative for complaints or findings of a hypothalamus disability, diabetes mellitus, a headache disability, or tinnitus related to service.  

At a February 2013 VA psychiatric examination, the Veteran reported that his medical conditions included a "dead hypothalamus" and an undescended testicle.  He claimed that he had been arrested 50 or 60 times in the past, including for battery, aggravated battery, assault, and breaking and entering.  He also reported an 18 month period of incarceration for writing bad checks.  With respect to his military service, the Veteran reported receiving a "training discharge" in July 1980.  He denied having any disciplinary action while in the military.  He claimed that he was injured in service when he was was hit in the head with a 2 x 4 in July 1980.  More specifically, he claimed that he "got into it" with another private and "[t]he next day I was rounding a corner and lights out.  When I came to, I seen the 2 x 4 he hit me with laying next me on the ground.  That messed up my hypothalamus and now my hypothalamus is dead."  The Veteran also claimed that he had incurred an injury after being assaulted by a drill instructor in April 1980.  

In an April 2013 statement, the Veteran claimed that about two to three weeks prior to his discharge, he was "knocked out with a length of 2 x 4."   He stated that he thereafter "beat up a little negro private for knocking me out."  The Veteran indicated that it was his belief that a report of this incident had been completed as it was "the catalyst to me being discharged from the Army."  

At his February 2014 Board hearing, the Veteran testified that after a "little black private" verbally attacked him, he "called him that N word that they hate so much."  Transcript at page 11.  He claimed that the next morning, the private knocked him out with a 2 by 4 and he was unconscious for an hour thereafter.  The Veteran testified that "I don't recall exactly, but I don't think it was that night.  I think it was the next night because I had to have time to get over the headache.  But I beat the crap out of him for revenge for what he had done.  And that's what led to my being discharged."  Id.  The Veteran testified that after he was knocked unconscious by the 2 x 4, he developed tinnitus which had continued to the present day, as well as daily headaches which had persisted for five to six years before tapering off to once every two weeks to a month.  The Veteran claimed that in 2012 or 2013, his VA physician told him that his hypothalamus was inert and had been for several years, which had caused a drop in testosterone and a corresponding 100 pound weight increase.  He also noted that obesity was a very big factor in diabetes.  

In a July 2014 evaluation report, a private psychologist indicated that she had examined the Veteran at the request of his attorney.  She noted that the Veteran related a history of an in-service head injury when he was struck by a 2x4 and knocked out for one hour.  She noted that the Veteran also correlated his tinnitus and migraine headaches with this incident.  She noted that the Veteran's portrayal of his military history to her "was notably different from his record."  For example, she noted that the Veteran had never revealed to her that he had been discharged for shooting at his drill sergeant, as he had previously claimed.  Additionally, he did not reveal any other traumatic incidents such as training accidents or witnessing soldiers getting shot, as he had previously claimed.  After evaluating the Veteran and reviewing the results of multiple psychological tests, the psychologist diagnosed the Veteran as having an antisocial personality disorder and a history of bipolar II disorder.  She described his antisocial personality disorder as severe and noted that he had a demonstrated history of deceitfulness.  

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection for certain chronic diseases, including diabetes mellitus and an organic disease of the nervous system such as tinnitus, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014); see also Fountain v. McDonald, ---Vet.App. ----, No. 13-0540 (Feb. 9, 2015) (holding that section 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks service connection for a hypothalamus disability, diabetes mellitus, a headache disability, and tinnitus.  Specifically, he contends that in July 1980, he sustained a significant head injury when he was hit in the head with a 2 x 4 and rendered unconscious for an hour.  He argues that this blow to the head damaged to his hypothalamus which resulted in a significant weight gain which was a big factor in his developing diabetes mellitus.  He further claims that he has experienced tinnitus and headaches since the July 1980 in-service head injury.  After carefully reviewing the record on appeal, the Board finds that the preponderance of the evidence is against these claims.  

As a preliminary matter, the Board notes that it has carefully considered the Veteran's contentions regarding his in-service head injury and subsequent symptoms but concludes that his statements are lacking in credibility.  

First, the Board notes that the Veteran's service treatment are entirely silent for complaints or findings referable to the claimed head injury, including complaints of tinnitus or headaches.  The Board has considered the Veteran's explanation that he did not seek medical treatment for his various claimed in-service injuries, including his claimed head injury, because he had learned in basic training that one does not seek medical care "unless you're dying or dead."  See e.g. Hearing Transcript at page 12.  The Board notes, however, that the Veteran's service personnel records show that he was a frequent visitor to sick call.  See e.g. TDP Counseling record dated July 14, 1980 noting that the Veteran had been on sick call eight times since being assigned to the unit 10 days prior.  

The Board also observes that the service treatment records include records corresponding to a July 1980 period of hospitalization for treatment of a respiratory disorder.  These records show that on admission, the Veteran reported arm stiffness due to trauma, but made no mention of any head trauma or symptoms referable thereto, including headaches or tinnitus.  Additionally, examination of the Veteran's head, ears, nose and throat at that time showed only erythema in the throat, with no indication of the type of trauma significant enough to cause a one hour long loss of consciousness.  

The Board concludes that had the Veteran in fact been rendered unconscious for one hour by a blow to the head from a 2x4 and had been suffering from continuous tinnitus and headaches since that time, he would have undoubtedly mentioned this fact, at the very least when he sought medical treatment for his respiratory disorder.  By the same reasoning, had the Veteran actually been suffering from tinnitus and headaches since an in-service head injury, he would have mentioned that relevant history in May 2005, when he was evaluated for headaches which he then indicated had been present only for the past year, or in June 2009, when he was evaluated after reportedly being kicked in the head multiple times during an assault.  On that occasion, however, the Veteran made no reference to having a history of an in-service head injury with headaches and tinnitus.  Indeed, he specifically denied a headache.  See Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011) (the Board may use silence in the service treatment records as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded); see also FED.R.EVID. 803(7) (providing that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

Similarly, the Board notes that despite the Veteran's contentions to the effect that the purported incident involving the 2 x 4 was the catalyst for his military discharge, his service personnel records show that the Veteran's discharge was due to factors such as his poor attitude and his repeated failure to comply with orders.  In fact, his commanding officer cited an established pattern of misbehavior and an unwillingness to meet the demands of his military life which had been present since the Veteran's March 1980 military induction.  Again, the Board finds that given the significance of the 2 x 4 episode described by the Veteran, it would have been included in the list of incidents set forth by his commanding officer in recommending his discharge.  Id; see also Horn v. Shinseki, 25 Vet.App. 231, 239 (2012).  

In addition to these factors, the Board notes that the record reflects numerous inconsistencies in the statements offered by the Veteran.  For example, at his February 2014 Board hearing, the Veteran claimed that the 2 x 4 incident was the catalyst for his military discharge.  At a May 2005 psychological evaluation, he claimed that he was discharged from service for being unfit for military life because he had had too many fights.  At an October 1996 psychological examination, the Veteran claimed that he was kicked out of the Army for having shot at his drill sergeant.  The Board also notes that the clinical records contain findings which raise concern about the Veteran's credibility.  For example, in May 2005, a psychologist noted that the Veteran exhibited a severe antisocial personality disorder with a history of being deceitful, including by writing bad checks.  More recently, in July 2014, a private psychologist noted that the Veteran had a demonstrated history of deceitfulness.  

The Board's concerns regarding the Veteran's credibility are strengthened by his criminal history, one which reflects his propensity for untruthfulness.  In that regard, the record shows that the Veteran's criminal history includes forgery for which he was incarcerated.  This conviction involves an act of dishonesty or false statements and reflects the Veteran's propensity for untruthfulness.  This further impugns his credibility, and supports the Board's finding that his statements, particularly those offered in pursuit of VA monetary benefits, are entitled to little probative value.  

For these reasons, and having had the opportunity to observe the Veteran's demeanor and interact with him at a hearing, the Board assigns little probative value to the Veteran's statements offered in pursuit of his claim for VA monetary benefits, including statements regarding his claimed in-service head injury and claimed symptoms thereafter.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (noting that the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character); see also Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board otherwise finds no basis upon which to award service connection for a hypothalamus disability, diabetes mellitus, a headache disability, or tinnitus.  As described in detail above, symptoms, complaints, treatment, or diagnoses of a hypothalamus disability, diabetes mellitus, a headache disability, and tinnitus were not evident during the Veteran's active service or manifest to a compensable degree within one year of separation.  Moreover, the record does not demonstrate that any current hypothalamus disability, diabetes mellitus, headache disability, and tinnitus are causally related to the Veteran's active service or any incident therein, including his claimed in-service head injury.  

In that regard, the Board has considered the Veteran's contentions to the effect that his VA physician advised him that he had an inert hypothalamus which had caused him to gain weight and possibly develop diabetes.  The Board finds that his statements are of little probative value.  As set forth above, although the record demonstrates that the Veteran has a history of low testosterone, the Veteran's VA clinical records are entirely silent for any medical finding of a hypothalamus disability related to service or any incident therein, including an in-service head injury.  See also Warren v. Brown, 6 Vet. App. 4 (1993) (holding that a claimant's lay statements relating what a medical professional told him, filtered as they are through a layperson's sensibilities, are too attenuated and inherently unreliable to constitute competent evidence to support a claim).  Indeed, voluminous medical records contained in four volumes of the Veteran's claims folder contain no suggestion whatsoever that the Veteran has a hypothalamus disability, diabetes, headaches, or tinnitus due to an in-service head injury.  

For the foregoing reasons and bases, the Board finds that the preponderance of the evidence is against the claims of service connection for a hypothalamus disability, diabetes mellitus, a headache disability, and tinnitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a hypothalamus disability is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a headache disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran also seeks service connection for a psychiatric disability.  He contends that prior to service, he was a stable individual but that he developed psychiatric symptoms in service such as a short temper which have persisted to the present day.  

In support of his claim, the Veteran was afforded a VA psychiatric examination in February 2013.  The examiner diagnosed the Veteran as having intermittent explosive disorder and personality disorder, not otherwise specified.  He expressly indicated that the Veteran did not meet the criteria for a diagnosis of bipolar disorder, although he did not provide a rationale for that conclusion.  The examining psychologist further concluded that the Veteran's current psychiatric disabilities were less likely than not incurred in or caused by service.  He explained that the Veteran's proclivity for these conditions was present prior to service and were exacerbated post-military service.  He indicated that the Veteran's brief service period is less likely as not to have had any substantial impact on these conditions.

Thereafter, the Veteran submitted a July 2014 psychological evaluation report in support of his claim.  The psychologist diagnosed the Veteran as having a history of bipolar disorder II and an antisocial personality disorder.  He concluded that the Veteran's personality disorder was not related to service as personality disorders typically had an onset in adolescence or early adulthood.  See e.g. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695-98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  In addition, however, the psychologist concluded that although he could not scientifically prove that the Veteran's bipolar symptoms were caused by service, he noted that the Veteran did describe a correlation of the onset of his symptoms with his active service.  

After reviewing the available record, the Board finds that another opinion regarding the nature and etiology of the Veteran's current psychiatric disability is necessary.  In that regard, the February 2013 VA examiner concluded that the Veteran did not have bipolar disorder but did not provide a rationale for his opinion.  The record on appeal contains medical evidence containing multiple psychiatric diagnoses, including bipolar disorder.  

Additionally, the February 2013 VA examiner diagnosed the Veteran as having intermittent explosive disorder but appeared to suggest that the condition may have been present prior to service but not aggravated therein.  As set forth above, however, no psychiatric disability was diagnosed at service enlistment.  Under these circumstances, the Veteran is legally presumed to have been in sound condition at service entrance.  38 C.F.R. § 3.304(b)(1) (2014); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a psychiatric disability was not noted at entry where Veteran reported a history of "depression or excessive worry" at entry but no psychiatric condition was identified on examination).

The Board has also carefully considered the July 2014 psychological evaluation report but finds that it does not provide a basis to grant service connection, as the a diagnosis of bipolar disorder II was not rendered but, rather, a only a history of bipolar II or symptoms of bipolar disorder.  Moreover, the examiner did not provide an opining linking bipolar disorder symptoms to service but only noted that the Veteran described a correlation of the onset of his symptoms with his active service.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that speculative medical opinions cannot serve to establish a medical nexus). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA clinical records for the period from November 2013 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, afford the Veteran a psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file and access to any additional records in his electronic Virtual VA and VBMS files should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

After examining the Veteran and reviewing the record, the examiner should identify all psychiatric disabilities currently present.  If any previously diagnosed disorder is not found upon examination, an explanation must be provided.

Next, the examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed psychiatric disability is causally related to the Veteran's active service or any incident therein.  A complete explanation must be provided for any opinion offered.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


